 

EXHIBIT 10.18
(The undersigned certifies that this document
does not include any social security numbers.)


APN(s):  06-111-08


Recording Requested by and
When Recorded Mail to:


FENNEMORE CRAIG, P.C.
3003 N. Central Avenue, Suite 2600
Phoenix, Arizona 85012-2913
Attention: Sarah Strunk, Esq.



ASSIGNMENT OF LEASES AND RENTS
 
THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) dated and made effective
August 21st, 2009, by Shea Mining & Milling, LLC, a Nevada limited liability
company (“Borrower”), having its principal place of business at 192 Sandy Bunker
Lane, Las Vegas NV 89148, for the benefit NJB Mining, Inc., an Arizona
corporation, its successors and assigns (“Lender”), having an address at 10751
N. Frank Lloyd Wright Blvd., Suite 101, Scottsdale, Arizona 85259.


RECITALS:
 
A.           Lender agreed to make and Borrower agreed to accept a loan (the
“Loan”) in the amount of $2,500,000.00.
 
B.           To evidence the Loan, Borrower executed and delivered to Lender a
Secured Promissory Note (the “Note”), dated the date of this Assignment, in the
principal amount of TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000), with
interest from the date thereof at the rates set forth in the Note, and with
principal and interest to be payable in accordance with the terms and conditions
provided in the Note.
 
C.           Borrower’s obligations under the Note are secured among other
things by a Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing (the “Deed of Trust”), dated the date of this Assignment, that encumbers
Borrower’s fee interest in the land (the “Land”) described in Exhibit A, the
improvements located on the Land and certain other property, rights and
interests of Borrower, all as more particularly described in the Deed of Trust
(collectively, the “Property”).
 
D.           Borrower desires to secure the payment and performance of all of
its obligations under the Note and the obligations secured by the Deed of Trust
(collectively, the “Obligations”).
 
 
Assignment of Leases and Rents - Page 1

--------------------------------------------------------------------------------

 
 
ARTICLE I
GRANTING CLAUSES
 
Section 1.1.          Assignment.
 
(a)           In consideration of the Loan, Borrower irrevocably, absolutely,
presently, unconditionally and not merely as additional security for the payment
and performance of the Obligations, sells, assigns, sets over and delivers to
Lender the following property, rights, interests and estates now or in the
future owned or held by Borrower (the “Assigned Property”), for Lender’s uses
and purposes as set forth in this Assignment, subject to the license granted by
Lender to Borrower in this Assignment to collect and receive the Rents until an
Event of Default occurs:
 
(i)           all present and future leases, subleases, licenses and other
agreements relating to the use and occupancy of the Property including all
amendments to the leases, subleases, licenses and other agreements in existence
on the date of this Assignment (the “Leases”);
 
(ii)          the immediate and continuing right to collect and receive all
present and future rents, prepaid rents, percentage, participation or contingent
rents, issues, profits, proceeds, royalties, revenues, parking fees, security
deposits and other consideration under the Leases or otherwise derived from the
use and occupancy of the Property, including contributions to expenses by
present and future tenants, subtenants, licensees and other occupants of the
Property (the “Tenants”), and all other fees, charges, accounts, accounts
receivable or payments payable to or for the benefit of Borrower including
liquidated damages following a default under a Lease, the premium payable by a
Tenant after the cancellation of a Lease and the proceeds of rental insurance
(the “Rents”);
 
(iii)         all present and future guarantees or other credit enhancements
given to Borrower in connection with any Tenant’s performance under any of the
Leases; and
 
(iv)         all rights or causes of action that Borrower now or hereafter may
have against any Tenant.
 
(b)           Borrower further assigns, transfers and sets over to Lender all of
Borrower’s right, title and interest in and to all claims and rights to the
payment of money at any time arising in connection with any rejection or breach
of any of the Leases by a Tenant or trustee of the Tenant under Section 365 of
the Bankruptcy Code, 11 U.S.C. §365, including all rights to recover damages
arising out of such breach or rejection, all rights to charges payable by the
Tenant or trustee in respect of the leased premises following the entry of an
order for relief under the Bankruptcy Code in respect of such lessee and all
rentals and other charges outstanding under the Lease as of the date of entry of
such order for relief.
 
 
Assignment of Leases and Rents - Page 2

--------------------------------------------------------------------------------

 

(c)           Lender’s acceptance of this Assignment, with all of the rights,
powers, privileges and authority so created, will not, prior to Lender’s entry
upon and taking possession of the Property, be deemed to constitute Lender a
mortgagee-in-possession, will not obligate Lender to appear in or defend any
action or proceeding relating to the Leases or to take any action under this
Assignment, to expend any money or incur any expenses under the Leases or this
Assignment, to perform or discharge any obligation under the Leases or to assume
any obligation for security deposits or other deposits delivered to Borrower by
any Tenant and not delivered to Lender and Lender will not be liable for any
injury or damage to person or property sustained in or about the Property.
 
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 2.1.          Representations, Warranties and Covenants with Respect to
Leases.
 
(a)           All of the Leases affecting the Property as of the date of this
Assignment (the “Existing Leases”) are in full force and effect with no defaults
or matters that with the passage of time or giving of notice would constitute a
default; there are no existing defenses or offsets to the payment of Rent under
the Existing Leases; each Existing Lease represents the entire agreement between
the parties as to the leasing; and to Borrower’s knowledge, all of the Existing
Leases are enforceable in accordance with their terms.
 
(b)           Each of the Tenants under the Existing Leases is in occupancy,
paying Rent, open and conducting business in its respective leased premises and,
to Borrower’s knowledge, is free from bankruptcy, reorganization or other
action, litigation or other proceeding (collectively a “Proceeding”) for the
relief of debtors under any federal or state insolvency statute.
 
(c)           Borrower has complied with all obligations and satisfied all
conditions under the Existing Leases which Borrower as landlord must have
complied with or satisfied on or before the date of this Assignment.
 
(d)           Borrower has not collected and will not collect Rents under the
Leases, excluding security deposits, more than one month in advance.
 
(e)           Borrower is the landlord under the Leases, has the authority to
assign the Leases and the Rents and there is not and will not be any assignment,
pledge or mortgage of the Assigned Property other than this Assignment, except
with Lender’s prior consent which may be withheld in Lender’s sole discretion.
 
(f)            None of the Leases contains or will contain (i) an option to
purchase the Property (including rights of first or last offer); (ii) any rights
to set-off against Rents; or (iii) any early termination or cancellation rights,
except any early termination rights in connection with a substantial casualty or
condemnation included in the Lender-approved form lease.
 
 
Assignment of Leases and Rents - Page 3

--------------------------------------------------------------------------------

 
 
(g)           None of the Leases contains or will contain obligations of
Borrower to make improvements to the Property, including the respective leased
premises, to make any payment or give any credit or allowance to tenants or to
pay any leasing commissions arising out of the Leases, except for obligations
which have been satisfied by Borrower prior to the date of this Assignment or
which specifically exclude Lender or any other purchaser in foreclosure from
liability for such obligations.
 
(h)           Borrower has not and will not discount, compromise or discharge
any of Tenants’ obligations under the Leases.
 
(i)            Borrower as landlord does not and will not have any obligations
under the Leases with respect to off-site improvements.
 
(j)            None of the Leases limits or will limit the type or identity of
tenant to whom the landlord is permitted to lease or limits the use to which
another tenant may put its leased premises, except for limitations on use
generally affecting all Tenants.
 
(k)            None of the Tenants has or will have the right to receive or to
direct the use of insurance proceeds required by or referred to in the Lease,
except for proceeds of the Tenant’s own insurance, or to receive or direct the
use of condemnation awards, except for moving expenses and tenant fixtures
costs.
 
(l)             Borrower will perform the landlord’s obligations under the
Leases and will enforce the terms of the Leases to be performed by the Tenants.
 
(m)           Borrower has notified the Tenants under all Existing Leases and
will notify the Tenants under all Leases executed after the date of this
Assignment that:
 
(i)           the Deed of Trust is in existence;
 
(ii)          the Leases and the Rents have been assigned to Lender; and
 
(iii)         any security deposits made under the Leases have been assigned to
Lender.
 
ARTICLE III
FUTURE LEASING
 
Section 3.1.          Covenants Regarding Future Leasing.  Borrower may not
enter into new Leases nor materially amend Leases without Lender’s prior written
consent in its sole discretion.
 
 
Assignment of Leases and Rents - Page 4

--------------------------------------------------------------------------------

 
 
ARTICLE IV
TERMINATION, CANCELLATION OR SURRENDER OF LEASES
 
Section 4.1.         Termination, Cancellation or Surrender of Leases.  Borrower
may not terminate or cancel any Lease or accept surrender of any leased premises
prior to the scheduled expiration date of the Lease without Lender’s prior
written consent in its sole discretion.
 
ARTICLE V
REPORTING
 
Section 5.1.          Reporting.
 
(a)           Borrower will deliver to Lender, promptly upon Lender’s request, a
current rent roll, in a form reasonably acceptable to Lender, certified by
Borrower.
 
(b)           Borrower will deliver promptly to Lender any other information
with respect to the operation and management of Borrower and the Property as
Lender may request from time to time.
 
ARTICLE VI
LICENSE TO COLLECT, AND APPLICATION OF, RENTS
 
Section 6.1.          License to Collect Rents.
 
(a)           Lender grants to Borrower a license to collect the Rents as they
become due under the Leases, receiving and holding the Rents as a trust fund for
the benefit of Lender.
 
(b)           Borrower will apply the Rents in the following order of priority
(i) the payment of Impositions (as defined in the Deed of Trust);
(ii) the  payment of insurance premiums required by the Deed of Trust; (iii) the
payment of the reasonable and customary costs of operating, maintaining and
leasing the Property as required by the Loan Documents (other than fees and
commissions payable to Borrower or Borrower’s affiliates); (iv) the payment of
interest and principal under the Note and other payments required under the Loan
Documents; (v) the payment of reasonable and customary fees and commissions to
Borrower and Borrower’s affiliates in connection with operating, maintaining and
leasing the Property; and (vi) maintenance of cash reserves adequate to meet the
projected costs of operating, maintaining and leasing the Property from time to
time in accordance with the requirements of the Deed of Trust, including
projected leasing costs, tenant improvement costs, capital expenditures and
reserves for replacements, before using any of the Rents for any other purpose.
 
(c)           If an Event of Default occurs, Borrower’s license to collect the
Rents will terminate automatically, without any action required of Lender.  If
Borrower nevertheless collects any Rents after the license terminates, Borrower
nevertheless will hold such Rents as a trust fund for the benefit of Lender and
will apply such Rents only to the payments described in clauses (i) - (iv) in
the preceding subsection.
 
 
Assignment of Leases and Rents - Page 5

--------------------------------------------------------------------------------

 
 
ARTICLE VII
DEFAULTS AND REMEDIES
 
Section 7.1.          Events of Default.  It is an Event of Default under this
Assignment if:
 
(a)          if Borrower fails to pay any amount due as and when required under
the Note;
 
(b)          there is a default in the performance of any other provision of any
Loan Document or if there is any inaccuracy or falsehood in any representation
or warranty contained in any Loan Document which is not remedied within 30 days
after Borrower receives notice thereof, provided that if the default, inaccuracy
or falsehood is of a nature that it cannot be cured within the 30-day period and
during that period Borrower commences to cure, and thereafter diligently
continues to cure, the default, inaccuracy or falsehood, then the 30-day period
will be extended for a reasonable period not to exceed 120 days after the notice
to Borrower; or
 
(c)          an Event of Default occurs under any other Loan Document.
 
Section 7.2.          Remedies.  If an Event of Default occurs, Lender may take
any of the following actions (the “Assignment Remedies”) without notice to
Borrower:
 
(a)          exercise any of the rights and remedies provided for in Article
Four of the Deed of Trust or in any of the other Loan Documents; and
 
(b)          directly or through a Receiver or as a mortgagee-in-possession as
authorized by the court:
 
(i)           take possession and control of the Property;
 
(ii)          manage and operate the Property;
 
(iii)         redevelop or reconfigure the Property and retain consultants or
other professional advisors in connection therewith;
 
(iv)         market the Property for sale and sell or otherwise dispose of the
Property;
 
(v)          require Borrower to deliver to Lender or the Receiver all security
deposits, all books and records relating to the Property and Borrower and all
original counterparts of the Leases;
 
 
Assignment of Leases and Rents - Page 6

--------------------------------------------------------------------------------

 
 

(vi)        collect, sue for and give receipts for the Rents and, after paying
all expenses of collection, including a Receiver’s fee and expenses, any
broker’s fees and commissions, and any attorneys’ fees (including expert fees,
disbursements and costs) apply the net collections to the operation, management
and leasing of the Property and thereafter as provided in the Loan Documents;
 
(vii)       make, modify, enforce, terminate or accept surrender of Leases and
evict tenants;
 
(viii)      appear in and defend any Proceeding brought in connection with the
Assigned Property and bring any Proceeding, in the name and on behalf of
Borrower, that Lender, in its sole discretion, determines should be brought to
protect the Assigned Property or Lender’s interest in the Assigned Property; and
 
(ix)         perform any act in the place of Borrower that Lender or the
Receiver deems necessary to preserve the value, marketability or rentability of
the Property, to increase the gross receipts from the Property or to protect
Lender’s interest in the Property.
 
Section 7.3.          General Provisions Pertaining to Remedies.
 
(a)           The Assignment Remedies are cumulative and may be pursued
concurrently or otherwise, at such time and in such order as Lender may
determine in its sole discretion and without presentment, demand, protest or
further notice of any kind, all of which are expressly waived by Borrower.
 
(b)           The enumeration in the Loan Documents of specific rights or powers
will not be construed to limit any general rights or powers or impair Lender’s
rights with respect to the Assignment Remedies.
 
(c)           If Lender exercises any of the Assignment Remedies, Lender will
not be deemed a mortgagee-in-possession.
 
(d)           Lender will not be liable for any act or omission of Lender in
connection with the exercise of the Assignment Remedies.
 
(e)           Lender’s right to exercise any Remedy will not be impaired by
Lender’s delay in exercising or failure to exercise the Assignment Remedies and
will not be construed as extending any cure period or constitute a waiver of the
default or Event of Default.
 
(f)           If an Event of Default occurs, Lender’s or a Receiver’s payment or
performance or acceptance of payment or performance will not be deemed a waiver
or cure of the Event of Default.
 
(g)           Lender’s or a Receiver’s acceptance of partial payment will not
extend or affect any grace period or constitute a waiver of a default or Event
of Default but will be credited against the unpaid Debt.
 
 
Assignment of Leases and Rents - Page 7

--------------------------------------------------------------------------------

 
 
(h)           If Lender or a Receiver exercises any of the Assignment Remedies,
such action will not cure or waive any default, will not waive, modify or affect
any notice of default under the Loan Documents and will not invalidate any act
done pursuant to a notice of default under the Loan Documents.  Once Lender
exercises the Assignment Remedies, Lender’s enforcement will continue for so
long as Lender elects, notwithstanding that the collection and application of
the Rents may have cured the original default.  If Lender elects to discontinue
the exercise of the Assignment Remedies, the Assignment Remedies may be
reasserted at any time and from time to time following a subsequent Event of
Default.
 
(i)           A demand by Lender or the Receiver on any Tenant to pay the Rents
to Lender or the Receiver by reason of an Event of Default will be sufficient
notice to the Tenant to make future payments of Rents to Lender or the Receiver
without the necessity for consent by Borrower.
 
Section 7.4.          Payment of Expenses.  Borrower is obligated to pay all
expenses incurred by Lender or the Receiver or that are otherwise payable in
connection with this Assignment or the Leases and the Rents, including expenses
relating to (i) any Proceeding or other claim asserted against Lender and
(ii) the preservation of Lender’s security and the exercise of any Assignment
Remedies.
 
Section 7.5.          Duty to Defend.  If Lender or any of its trustees,
officers, participants, employees or affiliates is a party in any Proceeding
relating to this Assignment or the Leases and the Rents, Borrower will defend
and hold harmless the party with attorneys and other professionals retained by
Borrower and approved by Lender.  At its option, Lender may engage its own
attorneys and other professionals, at Borrower’s expense, to defend or assist in
the defense of the party.  In all events, case strategy will be determined by
Lender if Lender so elects, and no Proceeding will be settled without Lender’s
prior written approval, which may be given or withheld in its sole discretion.
 
Section 7.6.         Attorney-In-Fact.  Borrower appoints Lender as Borrower’s
attorney-in-fact to perform, at Lender’s election, any actions and to execute
and record any instruments necessary to effectuate the actions described in this
Article, in each instance only at Lender’s election and only to the extent
Borrower has failed to comply with the provisions of this Article.  Such
appointment is coupled with an interest and is irrevocable so long as any
Obligation remains outstanding.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1.          Further Assurances.  Borrower will execute, acknowledge
and deliver to Lender, a Receiver or any other entity Lender designates, any
additional or replacement documents and perform any additional actions that
Lender or the Receiver determines are reasonably necessary to evidence, perfect
or protect Lender’s interest in the Assigned Property or to carry out the intent
or facilitate the performance of the provisions of this Assignment.
 
 
Assignment of Leases and Rents - Page 8

--------------------------------------------------------------------------------

 
 
Section 8.2.          Bankruptcy Proceeding Provisions.
 
(a)           If Borrower receives on account of any Proceeding including any
Proceeding under the Bankruptcy Code, any sums relating to the breach or
rejection of any of the Leases by a Tenant or trustee of such Tenant under
Section 365 of the Bankruptcy Code, including all damages arising out of such
breach or rejection, all rights to charges payable by the Tenant or trustee in
respect of the leased premises following the entry of an order for relief under
the Bankruptcy code in respect of the Tenant and all rentals and other charges
outstanding under the Lease as of the date of entry of such order for relief,
Borrower will promptly deposit such sums in a segregated account (the “Account”)
with a depositary and will cause the Account to be designated on the records of
the Depositary as collateral for the payment and performance of the
Debt.  Borrower hereby assigns, transfers and sets over to Lender, and grants to
Lender a security interest in, all sums in the Account in consideration of the
payment and performance of the Debt.  Borrower will not withdraw any sums from
or further encumber the Account without the Lender’s prior consent so long as
the Debt remains outstanding, provided that if no Event of Default occurs the
Account will be released to Borrower free of the lien and security interest
granted hereby on the date on which Borrower enters into a new lease of the
leased premises with a tenant and on terms and conditions satisfactory to
Lender.
 
(b)           Any proof of claim or similar document filed by the Lender in
connection with the breach or rejection of any of the Leases by any lessee
thereunder or trustee of any such lessee under Section 365 of the Bankruptcy
Code, 11 U.S.C. §365, will for the purpose of perfecting the Lender’s rights
conferred in Section 2.1 be deemed to constitute a petition by Lender against
Borrower for sequestration of rents under the laws of the state or commonwealth
where the Property is located.
 
Section 8.3.         Assignment Terminates Upon Payment in Full.  Upon payment
and performance in full of the Obligations, this Assignment will terminate, but
the affidavit, certificate, letter or statement of any officer of Lender showing
any part of the Debt to be unpaid will be and constitute conclusive evidence of
the validity, effectiveness and continuing force of this Assignment, and any
person, firm or corporation, may and is hereby authorized to rely thereon.
 
Section 8.4.         No Further Assignment.  Borrower will not further assign or
otherwise transfer or encumber its interest in the Assigned Property without
Lender’s prior consent which may be withheld in Lender’s sole discretion.  If
Lender consents to any further assignment, transfer or encumbrance of the
Assigned Property, it will only do so provided that (i) the subordinate
assignment restricts the subordinate assignee from subordinating the Leases to
any mortgage or other security instrument held by the subordinate assignee and
requires the subordinate assignee to subordinate its interests to any Leases
executed after the date of the subordinate assignment; (ii) the subordinate
assignment prohibits the subordinate assignee from taking any action that would
terminate, modify or amend or could result in the termination, modification or
amendment of any of the Leases; and (iii) the subordinate assignee agrees that
if it exercises its remedies under its assignment and either it or any party
acting on its behalf collects any Rents, such Rents will be deemed collected for
the benefit of Lender and held in trust for Lender and upon written demand, the
party holding the Rents collected will immediately pay them to Lender.  If any
subordinate assignment does not contain the foregoing provisions, to the extent
permitted by Law, the subordinate assignee will be deemed bound by such
provisions as if set forth in the subordinate assignment or any action taken by
subordinate assignee that violates the foregoing provisions will be null and
void.
 
 
Assignment of Leases and Rents - Page 9

--------------------------------------------------------------------------------

 
  
Section 8.5.          Applicable Law.  The Assignment will be governed by and
construed in accordance with the Laws of the state or commonwealth where the
Property is located.
 
Section 8.6.          Deed of Trust Provisions Incorporated.  The provisions of
Section 31 of the Deed of Trust entitled, “Miscellaneous” are applicable to this
Assignment, to the extent not inconsistent with the express terms of this
Assignment, and are deemed incorporated by reference as if set forth at length.
 
Section 8.7.          Covenants Run with the Land.  The terms, covenants,
conditions and warranties contained in this Assignment and the powers granted
hereby will run with the Land, will inure to the benefit of and bind all parties
hereto and their respective heirs, executors, administrators, successors and
assigns, and all lessees, sub-tenants and assigns of same, and all subsequent
owners of the Property, and all subsequent holders of the Loan Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
Assignment of Leases and Rents - Page 10

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, this Assignment has been duly executed by the Borrower the
day and year first above written.
 

 
BORROWER:
     
Shea Mining & Milling, LLC,
 
a Nevada limited liability company
     
By:
/s/ Christopher Boll
 
Name: Christopher Boll
 
Its: Managing Member

 
STATE OF ______________  }
                                                  }  ss
COUNTY OF ___________    }
 
This instrument was acknowledged before me on August 21, 2009, by
_______________________, as _______________ of Shea Mining & Milling, LLC, a
Nevada limited liability company.
 

 
 
 
NOTARY PUBLIC


 
Assignment of Leases and Rents - Signature Page

--------------------------------------------------------------------------------

 
 

EXHIBIT A
 
LEGAL DESCRIPTION
 
All that certain real property situate in the County of Esmeralda, State of
Nevada, more particularly described as follows:


Township 3 North, Range 40 East, M.D.B.&M.


Section   2: SW ¼ of NW ¼; W ½ of SW ¼
Section   3: S ½ of NE ¼; SE ¼; SE ¼ of NW ¼; E ½ of SW ¼
Section 10: NE ¼; SE ¼; E ½ of NW ¼; E ½ of SW ¼
Section 11: W ½ of W ½; SE ¼ of NW ¼
Section 14: NW ¼ of NW ¼


Excepting therefrom that portion of the W ½ of the W ½ of said Section 11,
heretofore deeded to Southern California Edison Company, by a deed recorded
November 7, 1967 in Book 3-X of Deeds, page 164 as File No. 35538 Esmeralda
County, Nevada records and described as follows:


Beginning at a found lava rock 9 inches by 14 inches by 15 inches high set for
the Southwest corner of said Section 11, said Southwest corner of Section 11,
bears North 85°43'34" East along the South line of Section 10, Township 3 North,
Range 40 East, M.D.B. & M., from a lava rock mound set for the Southwest corner
of said Section 10, thence North 11°16'34" East 2512.91 feet to the true point
of beginning of this description; Thence North 83°30'00" East 300.00 feet;
Thence North 06°30'00" West 197.50 feet to a point hereinafter referred to as
Point "A"; Thence continuing North 06°30'00" West 252.50 feet; Thence South
83°30'00" West 300 feet; Thence South 06°30'00" East 450 feet to the true point
of beginning.


ASSESSOR’S PARCEL NUMBER FOR   2009-2010:  06-111-08
 

 
 

--------------------------------------------------------------------------------

 
 